Guy, J.
Defendant appeals from a judgment in favor of plaintiff in an action brought to recover money paid for five barrels of whiskey purchased by plaintiff from an agent of the defendant, which whiskey defendant subsequently refused to deliver to plaintiff.
Plaintiff’s evidence established that plaintiff purchased the whiskey from one Boser, an agent of the defendant, at Deadwood, S. D., receiving from said agent a duplicate copy of an order therefor, written *562upon a blank furnished by defendant’s agent, the other duplicate copy being retained by the agent; and receiving also, at the same time, upon payment by plaintiff to said agent of the purchase price of the whiskey, a warehouse certificate signed by the defendant company, which warehouse certificate contained the following-clause: “It is expressly understood that no title to the herein described whiskey shall pass until the full purchase price in cash thereof or the notes given therefor at the time of maturity of each and every one of said notes shall have been paid to the undersigned at its executive offices.”
This certificate was offered in evidence by plaintiff, and constituted notice to plaintiff that defendant’s agent had no authority to receive cash payment, and that title to the whiskey would only pass to the purchaser upon payment of the purchase price in cash at the executive office of the defendant company.
Subsequently plaintiff demanded delivery of the whiskey from defendant and defendant demanded payment therefor at the executive office of the defendant. Upon being informed that plaintiff had paid defendant’s agent in cash the purchase price of the whiskey in Dakota, defendant repudiated such payment and stated that said agent had no authority to receive cash payments. Defendant, on the trial, offered further proof that Boser had no authority to receive payments in cash, but was limited in his authority to receive notes payable at the office of the company. In view of such notice to plaintiff there is no force in the contention of the plaintiff-respondent that defendant’s agent, Boser, having authority to convey title, had implied authority to receive cash in payment thereof. Implied authority on the part of an agent to do a particular thing cannot exist where there is express notification that the agent has no such authority.
*563Payment of the purchase price of the whiskey in cash at the office of the company being by the very terms of the contract of sale a condition precedent to the conveyance to plaintiff of title to the whiskey or a right to demand delivery of the same, and plaintiff having failed to prove the performance of such condition precedent, no cause of action was made out by plaintiff, and the defendant was entitled to a dismissal of the complaint.
Judgment must, therefore, be reversed, with thirty dollars costs, and the complaint dismissed, with costs.
Philbin, J., concurs.